                                                                                  September 11, 2020

Via ECF
Hon. Vera M. Scanlon, U.S.M.J.
United States District Court for the
Eastern District of New York
225 Cadman Plaza East, 1214 South
Brooklyn, New York 11201


            Re:       Menkes, et al. v. Board of Managers of 561 5th Street Condominium, et al.
                      Docket No.: 1:19-cv-3569 (MKB)(VMS)


Your Honor:

        As the Court is aware, this office is counsel to Defendants Board of Managers of 561 5th Street
Condominium, Alison L. Avera, Richard R. Purtich, Len Patterson Small, Tracy Breslin, Kirstin A.
Purtich, Melissa Wacks, and Len Robert Small. Per the Court’s scheduling order dated September 1, 2020,
the following will serve as the parties’ joint status report.

        Unfortunately, the parties have not yet been able to reach agreement on the terms of the proposed
stipulation of dismissal. Should the parties reach agreement, we will promptly advise the Court
accordingly in advance of the October 1st Pre-Motion Conference with District Judge Brodie and Status
Conference with Your Honor. We do not believe any further intervention by the Court concerning the
proposed stipulation is necessary in the interim.

       We appreciate the Court’s courtesy and attention to these matters.


                                          Respectfully submitted,


           PEDOWITZ & MEISTER LLP                              ABRAMS FENSTERMAN

                            /s/                                             /s/
                  Arnold Pedowitz, Esq.                             Randy Faust, Esq.
                      for Plaintiffs                                 for Defendants



cc:    Via ECF
       Faizan Habeeb, Esq.             Lance Olitt, Esq.
       Sana Suhail, Esq.               Alan Kaminsky, Esq.
